


Exhibit 10.58
Statement of Amendment
of STIP and LTIP for S. Riffee
On March 4, 2015, the Board of Trustees and Compensation Committee of Washington
Real Estate Investment Trust (the “Trust”) adopted the following amendments to
the Short-term Incentive Plan, effective January 1, 2014 (the “STIP”) and the
Long-term Incentive Plan, effective January 1, 2014 (the “LTIP”).
STIP Amendment
The following threshold, target and high Award opportunity levels shall apply
under the STIP with respect to Stephen E. Riffee (to be used with respect to Mr.
Riffee only in lieu of the Award opportunity levels in Section 4.1 of the STIP):
 
Cash Component (50%)
 
Restricted Share Component (50%)
 
Threshold
Target
High
 
Threshold
Target
High
Stephen E. Riffee as Executive Vice President and Chief Financial Officer
42%
87.5%
140%
 
42%
87.5%
140%



LTIP Amendment
The following threshold, target and high Award opportunity levels shall apply
under the LTIP with respect to Mr. Riffee (to be used with respect to Mr. Riffee
only in lieu of the Award opportunity levels in Section 4.1 of the LTIP):
 
Threshold
Target
High
Stephen E. Riffee as Executive Vice President and Chief Financial Officer
44%
95%
149%



This Statement of Amendment is made as of March 4, 2015 to serve as the written
memorialization of such STIP and LTIP amendments.
WASHINGTON REAL ESTATE INVESTMENT TRUST
 
 
 
 
 
 
 
 
 
By:
/s/ Laura M. Franklin
 
 
Laura M. Franklin
 
 
Executive Vice President - Accounting and Administration



